NOTE: This order is nonprecedential.

  Wuiteb $tate~ ([ourt of ~eal~
      for tlJe jfeberal ([ircuit

    UNIQUE PRODUCT SOLUTIONS, LIMITED,
              Plaintiff-Appellant,
                          AND

                  UNITED STATES,
                 Intervenor-Appellant,
                           v.
              HY-GRADE VALVE, INC.,
                 Defendant-Appellee.


                   2011-1254, -1284


   Appeals from the United States District Court for the
Northern District of Ohio in case no. 10-CV-1912, Judge
Dan Aaron Polster.


                     ON MOTION


                      ORDER
   The United States moves without opposition to tem-
porarily stay the briefing schedule.
   Upon consideration thereof,
UNIQUE PRODUCT v. HY·GRADE VALVE                              2

      IT Is ORDERED THAT:

     The motion is granted to the extent that the appel·
lants' reply briefs are due within 60 days of the date of
filing of this order.
                                   FOR THE COURT


      OCT 072011                    /s/ Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk
cc: Mark J. Skakun, III, Esq.
    Douglas N. Letter, Esq.
    Gregory R. Jones, Esq.                      FILED
                                       U.S. COIIRT OF APPEALS FOR
                                          THE FEDERAL CIRCUIT
s20
                                            OCT 072011

                                              JAN HORBALY
                                                 CLERK